DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 20-36 have been rejected.

Response to Arguments
101
Applicant submits that the solution is a “binary version of the invoice.” This is just a type of QR code or equivalent. The QR code is just a pass through for information and holds information in cryptographic form. Applicant does not respond to the cited case of FairWarning IP in the NF. As such, arguments not made against FairWarning are waived. Rm. at 7.
Applicant also does not acknowledge Examiner’s rational for the §101 rejection and the Header that recites “Cryptographic Operations as Signing a Check/Invoice/Payment Instrument.” As such, arguments not made against Examiner’s rational are waived.
103
Applicant submits that “encrypt the binary version of the invoice image using the payment account information as an encryption key.” Rm. at 7. Applicant does not acknowledge the Examiner’s citations to Rubin. On the next page (Rm. at 8), Applicant only cites to Dai.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims are directed to a system, method, and product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards authenticating and authorizing a transaction, which is an abstract idea of organizing human activity. Claim 20, which is representative of the other claims 26 and 32, recites in relevant parts for the first abstract idea:
capturing [] an image of an invoice issued by a merchant; […] of the invoice image using the payment account information […] displaying on the display an image…of the invoice image;
[resolving the transaction with] the invoice image is [readable] by a retail electronic device associated with the merchant for transmission to a payment entity…the displayed image to facilitate payment of the invoice from the account.

The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

CRYPTOGRAPHIC OPERATIONS 
AS SIGNING A CHECK/INVOICE/PAYMENT INSTRUMENT
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Claim 1 recites: “generating a binary version…encrypting the binary version [with] an encryption key…decrypt” These cryptographic properties are analogous to a physical signature. Put another way, the mathematical digital signature for an invoice is analogous to a physical signature on a check/invoice/or the like by hand. For the last element, the invoice is processed after decryption. Again, this is a combination of abstract ideas and mailing a sealed envelop with a hand signature and having the bank open the envelop the resolve a payment is an abstract idea and combination thereof.
Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as camera, storage, display, processor, displaying an image, and the like merely uses a computer as a tool to perform an abstract idea(s). Specifically, the camera, storage, display, processor, displaying an image, and the like performs the steps or functions as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the camera, storage, display, processor, displaying an image, and the like performs the steps or functions. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
DEPENDENT CLAIMS
Dependent claims further describe the abstract ideas of organizing human activity and mathematical concepts. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Claims 21/27 further disclose the transaction and encryption. Claims 22/28/33 disclose a barcode that does not link. Claims 23/29/34 disclose displaying data. Claims 24/30/35 disclose, for example, a barcode that does not link. Claims 25/31/36 disclose selecting an account.
Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-36 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Dai US-20110191161-A1 in view of (B) Hammad US-20120209749-A1 in view of (C) Rubin US-20020073045-A1 as evidenced by (I) Menezes (HandBook of Applied Cryptography).
Examiner notes Menezes is used as a minor reference to help define terms used within the cited art or to show inherency. MPEP 2131.01, Items (B-C). For example, reference (B) Dai uses the cryptographic words of MAC and digital signature. Menezes may be used as supplemental. See, e.g., Menezes at Chapter 11 (digital signatures).
Regarding claims 20, 36, and 32 Dai teaches:
a storage configured to store payment account information for an account (0043 for example “credit/debit account ID [that is] provisioned”); 
a display (Figs. 1C-D);
the mobile device being programmed to perform operations comprising: 
generating a binary version of the invoice image; (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”))
encrypting the binary version of the invoice image (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))…
displaying on the display an image of the encrypted binary version of the invoice image; (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))
wherein the displayed image of the encrypted binary version of the invoice image is scannable by a retail electronic device associated with the merchant (Fig. 5B Item 522; 0053) for transmission to a payment entity that can decrypt the displayed image to facilitate payment of the invoice from the account (Fig. 5 Item 505; 0061 “MTPA server 505 decrypts”; see also 0032 “MTPA has the keys to decrypt the scrambled account ID”).

Dai does not teach:
a camera;
capturing, with the camera, an image of an invoice issued by a merchant; 
using the payment account information as an encryption key; and

Hammad teaches:
a camera; […] capturing, with the camera, an image of an invoice issued by a merchant; (Fig. 4A Item 417, ⑦, Fig. 6A Item 601; 0037, 0055, 0084 finding “camera operatively connect to the user device” and finding “QR code could include an invoice/bill [from merchant]”; Table Below 0037 (showing <XML> code of invoice properties from Merchant))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify QR code payment system of Dai with QR code displayed at the merchant at Hammad in order to transmit a “invoice/bill” from the merchant to the customer, such that the customer may have an invoice to process.

Neither Dai nor Hammad teach:
using the payment account information as an encryption key; and 

Rubin teaches:
using the payment account information as an encryption key; and (Fig. 1 Item 103; 0018 (“account number is converted into a symmetric cryptographic key”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify QR code payment system of Dai-Hammad with the teaching of Rubin in order to increase security since this type of protocol would “take[] advantage of the fact that the card holder and the card issuer share a secret, namely the account number.” Rubin at 0018.

Regarding claims 21 and 27 Dai teaches:
a retail electronic device including a scanner (Fig. 3 Item 302; 0047 “POS [has] scanner”), the retail electronic device being programmed to perform operations comprising:
scanning the displayed image of the encrypted binary version of the invoice image; and (Fig. 5 Item 522; 0053 “POS 503 scans bar code displayed”)
transmitting the scanned displayed image to a payment entity (Fig. 5A; 0051).

Regarding claims 22, 28, and 33 Dai teaches:
wherein displayed image is a barcode image of the encrypted binary version of the invoice image (Fig. 1C Item 139).

Regarding claims 23, 29, and 34 Dai teaches:
displaying the retail transaction image on the display (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis)).

Dai does not teach:
decoding retail transaction information within the invoice image; and 

Hammad teaches:
decoding retail transaction information within the invoice image; and (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein))

Regarding claims 24, 30, and 35 Dai teaches:
wherein the invoice image comprises at least one of: 
a barcode; 
text; and
a halftone image. (Fig. 1C Item 139)

Regarding claims 25, 31, and 36 Dai teaches:
generating a user interface to allow a user to select an account for payment of the invoice (Fig. 1B Item 112; 0030 “select transaction type”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685